Exhibit 10.294

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of The Charles Schwab
Corporation (“Schwab”) under the Charles Schwab Corporation 2004 Stock Incentive
Plan (the “Plan”) on the following terms:

 

Name of Recipient:    Joseph R. Martinetto Total Number of Shares Granted:   
9941 Fair Market Value per Share:    $20.3700 Total Fair Market Value of Award:
   $202,498.17 Grant Date:    May 18, 2007 Vesting Schedule:    So long as you
remain in service in good standing and subject to the terms of the Restricted
Stock Agreement, the restricted shares subject to this award will become vested
on the following dates and in the following amounts:

 

Number of Shares On Vesting Date

2485 on 05/18/2009 2485 on 05/18/2010 4971 on 05/18/2011

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Agreement, both of which are
made a part of this notice. Please review the Restricted Stock Agreement and the
Plan carefully, as they explain the terms and conditions of this award. You
agree that Schwab may deliver electronically all documents relating to the Plan
or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this award, you agree to
all of the terms and conditions described above, in the Restricted Stock
Agreement and in the Plan, and you have no right whatsoever to change or
negotiate such terms and conditions.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for

Shares

   No payment is required for the shares that you are receiving. Vesting   
Subject to the provisions of this Agreement, this award becomes vested as
provided in the Notice of Restricted Stock Award, of which this Restricted Stock
Agreement is a part. Unvested shares will be considered “Restricted Shares.” If
your service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Shares will
immediately revert to Schwab. You will receive no payment for Restricted Shares
that are forfeited. Schwab determines when your service terminates for this
purpose. For all purposes of this Agreement, “service” means continuous
employment as a common-law employee of Schwab or a parent corporation or
subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as defined
in section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

Accelerated

Vesting

   This award will become fully vested if your service terminates on account of
your death or disability. This award also will become fully vested if your
service terminates on account of your retirement provided that your retirement
occurs at least two years after the Grant Date indicated in the Notice of
Restricted Stock Award. If, prior to the date your service terminates, Schwab is
subject to a “change in control” (as defined in the Plan document), this award
will become fully vested as of the date that the change in control occurs. If
you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan), then all or a portion of your award may be
eligible for accelerated vesting under the terms of that plan.

Definition of

Disability

   For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan. Definition of Retirement    If you are an
employee of Schwab and its subsidiaries (other than U.S. Trust Corporation and
its subsidiaries (“U.S. Trust”)),”retirement” means termination of service for
any reason other than death at any time after you attain age 50, but only if, at
the time of your termination, you have been credited with at least 7 years of
service. If you are an employee of U.S. Trust,



--------------------------------------------------------------------------------

   “retirement “ means any termination of service for any reason other than
death at any time after (1) you attain age 65, or (2) the sum of your age and
credited years of service, at the time of your termination, is equal to or
greater than 80, or (3) you attain age 60, but only if, at the time of your
termination, you have been credited with at least 10 years of service.    The
phrase “years of service “ above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).    If
your employment is transferred to U.S. Trust and if you met the requirements for
retirement at the time of transfer, then you will be deemed to have met the
requirements of retirement at all times thereafter.

Section 83(b)

Election

   You may make an election pursuant to Section 83(b) of the Code within 30 days
of the Grant Date to be taxed on the Restricted Shares prior to vesting.

Shares

Restricted

   You may not sell, transfer, pledge or otherwise dispose of any Restricted
Shares without Schwab’s written consent until they are vested. Restricted Shares
will be issued in your name but held by the Schwab Corporate Secretary as escrow
agent. Schwab may instruct the transfer agent for its stock to place a legend on
the certificates representing the Restricted Shares or may note in its records
the applicable restrictions. The escrow agent will deliver Restricted Shares to
you only after they become vested and after all other terms and conditions in
this Agreement have been satisfied.    You may make a gift of Restricted Shares
to your spouse, children or grandchildren or to a trust established by you for
the benefit of yourself or your spouse, children or grandchildren. However, a
transferee of Restricted Shares must agree in writing on a form prescribed by
Schwab to be bound by all provisions of this Agreement as a condition for the
transfer prior to the Restricted Shares becoming vested.

Committee

Discretion

   In its sole discretion, Schwab’s Compensation Committee (or its delegate)
(the “Compensation Committee”) may lift the transfer restrictions or accelerate
the vesting of Restricted Shares at any time.

Delivery of

Shares After

Death

   In the event of your death prior to the date your service terminates, your
shares will be delivered to your estate. The Compensation Committee, in its sole
discretion, will determine the form and time of the distribution of shares to
your estate.



--------------------------------------------------------------------------------

Restrictions

on Resale

   You agree not to sell any shares at a time when applicable laws, Schwab’s
policies or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.

Withholding

Taxes

   The Restricted Shares will not be released to you unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this award or the vesting of the
shares. With Schwab’s consent, these arrangements may include without limitation
withholding shares of Schwab stock that otherwise would be issued to you when
they vest.

Stockholder

Rights

   As a holder of Restricted Shares, you have the same voting, dividend and
other rights as Schwab’s stockholders.

Contribution

of Par Value

   On your behalf Schwab will contribute to its capital an amount equal to the
par value of the Restricted Shares issued to you.

No Right to

Remain

Employee

   Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all. Limitation on Payments    If a
payment from the Plan would constitute an excess parachute payment under 280G of
the Code or if there have been certain securities law violations, then your
award may be reduced or forfeited and you may be required to disgorge any profit
that you have realized from your award.    If a disqualified individual receives
a payment or transfer under the Plan that would constitute an excess parachute
payment under 280G of the Code, such payment will be reduced, as described
below. Generally, someone is a “disqualified individual” if he or she is (a) an
officer of Schwab, (b) a member of the group consisting of the highest paid 1%
of the employees of Schwab or, if less, the highest paid 250 employees of
Schwab, or (c) a 1% stockholder of Schwab. For purposes of the section on
“Limitation on Payments,” the term “Schwab “ will include affiliated
corporations to the extent determined by the Auditors in accordance with section
280G(d)(5) of the Code.    In the event that the independent auditors most
recently selected by the Schwab Board of Directors (the “Auditors”) determine
that any payment or transfer in the nature of compensation to or for your
benefit, whether paid or payable (or transferred or transferable) pursuant to
the terms of the Plan or



--------------------------------------------------------------------------------

      otherwise (a “Payment “), would be nondeductible for federal income tax
purposes because of the
provisions concerning “excess parachute payments” in section 280G of the Code,
then the aggregate
present value of all Payments will be reduced (but not below zero) to the
Reduced Amount; provided,
however, that the Compensation Committee may specify in writing that the award
will not be so reduced
and will not be subject to reduction under this section.    For this purpose,
the “Reduced Amount “ will be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by Schwab because of section 280G of the Code.    If
the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.    As promptly
as practicable following these determination and elections, Schwab will pay or
transfer to or for your benefit such amounts as are then due to you under the
Plan, and will promptly pay or transfer to or for your benefit in the future
such amounts as become due to you under the Plan.    As a result of uncertainty
in the application of section 280G of the Code at the time of an initial
determination by the Auditors, it is possible that Payments will have been made
by Schwab which should not have been made (an “Overpayment”) or that additional
Payments which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment will be



--------------------------------------------------------------------------------

   treated for all purposes as a loan to you which you will repay to Schwab on
demand, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code. However, no amount will be payable by you to
Schwab if and to the extent that such payment would not reduce the amount which
is subject to taxation under section 4999 of the Code. In the event that the
Auditors determine that an Underpayment has occurred, such Underpayment will
promptly be paid or transferred by Schwab to or for your benefit, together with
interest at the applicable federal rate provided in section 7872(f)(2) of the
Code.

Claims

Procedure

   You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial within 90 days of the date on
which you filed the claim. If special circumstances require more time to make a
decision about your claim, you will receive notification of when you may expect
a decision. You may appeal the denial by submitting to the Plan Administrator a
written request for review within 30 days of receiving notification of the
denial. Your request should include all facts upon which your appeal is based.
Generally, the Plan Administrator will provide you with written or electronic
notification of its decision within 90 days after receiving the review request.
If special circumstances require more time to make a decision about your
request, you will receive notification of when you may expect a decision.

Plan

Administration

   The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly. Severability    In the event that any provision of this
Agreement is held invalid or unenforceable, the provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.

Applicable

Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to their choice-of-law provisions), as such laws
are applied to contracts entered into and performed in California.



--------------------------------------------------------------------------------

The Plan and

Other

Agreements

   The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Restricted Stock Award and the Plan constitute the
entire understanding between you and Schwab regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties and approved by the Compensation Committee. If there is any
inconsistency or conflict between any provision of this Agreement and the Plan,
the terms of the Plan will control.